108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. BENNETT, Plaintiff-Appellant,v.WEBSTER UNIVERSITY, Defendant-Appellee.
No. 96-2289.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1997.Decided:  March 10, 1997.

William J. Bennett, Appellant Pro Se.  Lovic Alton Brooks, III, Kristine Louise Thompson, BROOKS & THOMPSON, L.L.P., Columbia, South Carolina, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment in favor of the Defendant in this civil action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bennett v. Webster University, No. CA-95-134-3-23BC (D.S.C. Aug. 8, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.